                                                                                                                            AT-138/EJ-125
ATIORNEY OR PARTY WITHOUT ATIORNEY:                 STATE BARNO.: 234264                                  FOR COURT USE ONLY
NAME Melanie M. Blunschi
FIRM NAME Latham & Watkins LLP
STREET ADDRESS: 505 Montgomery Street, Suite 2000
cnv. San Francisco                                STATE: CA      ZIP CODE: 94111
TELEPHONE NO : (415) 391-0600                    FAX NO. (415) 395-8095
E-MAILADDRESS: melanie.blunschi@lw.com
ATIORNEY FOR (name): Pharmaniaga Berhad
 UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA
 STREET ADDRESS: 501 I. Street
MAILING ADDRESS 501 I Street
crrv AND z1P coDE: Sacramento, CA 95814
    BRANCH NAME Sacramento Division
  PLAINTIFF Pharmaniaga Berhad
DEFENDANT E*Healthline.com, Inc.
     APPLICATION AND ORDER FOR APPEARANCE AND EXAMINATION                                     CASE NUMBER:
     [BJ ENFORCEMENTOFJUDGMENT                       0     ATTACHMENT (Third Person)          2: 17-cv-02672-MCE-EFB
         [K] Judgment Debtor                               D   Third Person
                                                 ORDER TO APPEAR FOR EXAMINATION
1. TO (name):E*Healthline.com, Inc.
2. YOU ARE ORDERED TO APPEAR personally before this court, or before a referee appointed by the court, to
   a. [K] furnish information to aid in enforcement of a money judgment against you.
   b. [K] answer concerning property of the judgment debtor in your possession or control or concerning a debt you owe the
           judgment debtor.
   c.    D answer concerning property of the defendant in your possession or control or concerning a debt you owe the defendant
           that is subject to attachment.
 Date: -----------------
       November 7, 2018 Nov. 28, 2018Time: 9:30 a.m                   Dept. or Div.:             Rm.: 8, 13th Floor
 Address of court [BJ is shown above           D
                                              is:
3. This order may be served by a sheriff, marshal, registered process server, or the following specially appointed person (name):

Date:     October 25, 2018
                                                                                                        JUDGE
                            This order must be served not less than 1 O days before the date set for the examination.
                                             IMPORTANT NOTICES ON REVERSE
                                       APPLICATION FOR ORDER TO APPEAR FOR EXAMINATION
4. [K] Original judgment creditor         D
                                         Assignee of record      DPlaintiff who has a right to attach order applies for an order
   requiring (name): E*Healthline.com, Inc.
   to appear and furnish information to aid in enforcement of the money judgment or to answer concerning property or debt.
5. The person to be examined is
   a. [K] the judgment debtor.
   b.     D  a third person (1) who has possession or control of property belonging to the judgment debtor or the defendant or (2) who
             owes the judgment debtor or the defendant more than $250. An affidavit supporting this application under Code of Civil
              Procedure section 491.110 or 708.120 is attached.
6. The person to be examined resides or has a place of business in this county or within 150 miles of the place of examination.
7.   D   This court is not the court in which the money judgment is entered or (attachment only) the court that issued the writ of
         attachment. An affidavit supporting an application under Code of Civil Procedure section 491.150 or 708.160 is attached.
8.   D       The judgment debtor has been examined within the past 120 days. An affidavit showing good cause for another examination
           is attached.
I declare under penalty of perjury under the laws of the State of California that
Date: 10/4/2018
                        Melanie M. Blunschi
                         (TYPE OR PRINT NAME)
                                                               (Continued on reverse)                                                    Pape 1 af2
Form Adopted for Manda!o,y Use
Judlclal Council of CalWomia
                                                      APPLICATION AND ORDER FOR                                              Code of Civil Procedure,
                                                                                                                §§491.110, 708.110, 708.120, 708.170
AT-138/EJ.125 [RIV. January 1, 20171                 APPEARANCE AND EXAMINATION                                                   www.courts.ca gov
                                                    (Attachment-Enforcement of Judgment)
                                                                                                   AT-138/EJ-125
                            In ormat1on or u gment re 1tor egar ing erv1ce
 If you want to be able to ask the court to enforce the order on the judgment debtor or any third party, you
 must have a copy of the order personally served on the judgment debtor by a sheriff, marshal, registered
 process server, or the person appointed in item 3 of the order at least 10 calendar days before the date of
 the hearing, and have a roof of service filed with the court.

                                       IMPORTANT NOTICES ABOUT THE ORDER
                 APPEARANCE OF JUDGMENT DEBTOR (ENFORCEMENT OF JUDGMENT)
  NOTICE TO JUDGMENT DEBTOR If you fail to appear at the time and place specified in this order,
 you may be subject to arrest and punishment for contempt of court, and the court may make an
 order requiring you to pay the reasonable attorney fees incurred by the judgment creditor in this
 proceeding.

               APPEARANCE OF A THIRD PERSON (ENFORCEMENT OF JUDGMENT)

 (1) NOTICE TO PERSON SERVED If you fail to appear at the time and place specified in this order,
 you may be subject to arrest and punishment for contempt of court, and the court may make an
 order requiring you to pay the reasonable attorney fees incurred by the judgment creditor in this
 proceeding.
(2) NOTICE TO JUDGMENT DEBTOR The person in whose favor the judgment was entered in this
action claims that the person to be examined under this order has possession or control of property
that is yours or owes you a debt. This property or debt is as follows (describe the property or debt):


£2,000,000.00 ( at a post-award interest rate of 4% per annum) and $872,953.00 ( at a post-award interest
rate of 3% per annum) owed by E*Hea/thline.com, Inc. to Pharmaniaga Berhad pursuant to judgment
obtained in the United States District Court, Eastern District of California on September 7, 2018



 If you claim that all or any portion of this property or debt is exempt from enforcement of the money
 judgment, you must file your exemption claim in writing with the court and have a copy personally
 served on the Judgment creditor not later than three days before the date set for the examination.
 You must appear at the time and place set for the examination to establish your claim of exemption
 or your exemption may be waived.


                                   APPEARANCE OF A THIRD PERSON (ATTACHMENT)
 NOTICE TO PERSON SERVED If you fail to appear at the time and place specified in this order, you
 may be subject to arrest and punishment for contempt of court, and the court may make an order
 requiring you to pay the reasonable attorney fees incurred by the plaintiff in this proceeding.

                                   APPEARANCE OF A CORPORATION, PARTNERSHIP,
                                    ASSOCIATION, TRUST, OR OTHER ORGANIZATION
 It is your duty to designate one or more of the following to appear and be examined: officers,
 directors, managing agents, or other persons who are familiar with your property and debts .


             Request for Accommodations. Assistive listening systems, computer-assisted real-time captioning, or sign
             language interpreter services are available if you ask at least 5 days before your hearing. Contact the clerk's
.~           office for Request for Accommodation (form MC-410). (Civil Code,§ 54.8.)
AT-13B/EJ-12S[Rev.January1,2017]               APPLICATION AND ORDER FOR                                                 Page2of2

                                              APPEARANCE AND EXAMINATION
                                             (Attachment-Enforcement of Judgment)
